            Case 1:21-cv-00390-JLT Document 3 Filed 03/16/21 Page 1 of 4



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TRENTON LYDELL GABRIEL,                           )   Case No.: 1:21-cv-00390-JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S MOTION
                                                       )   TO PROCEED IN FORMA PAUPERIS
13          v.                                         )   (Doc. 2)
                                                       )
14   ANDREW SAUL,                                      )   ORDER DIRECTING THE CLERK TO ISSUE
     Commissioner of Social Security,                  )   SUMMONS, SOCIAL SECURITY CASE
15                                                     )   DOCUMENTS, AND SCHEDULING ORDER
                    Defendant.                         )
16                                                     )
                                                       )
17
18          Trenton Lydell Gabriel seeks to proceed in forma pauperis with an action for judicial review of
19   the administrative decision denying an application for Social Security benefits. Pending before the
20   Court are the complaint (Doc. 1) and motion to proceed in forma pauperis (Doc. 2). For the following
21   reasons, the Court finds issuance of the new case documents is appropriate.
22   I.     Proceeding in forma pauperis
23          The Court may authorize the commencement of an action without prepayment of fees “by a
24   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
25   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court
26   reviewed the financial status affidavit (Doc. 2), and finds the requirements of 28 U.S.C. § 1915(a) are
27   satisfied. Therefore, Plaintiff’s request to proceed in forma pauperis is GRANTED.
28   ///

                                                           1
            Case 1:21-cv-00390-JLT Document 3 Filed 03/16/21 Page 2 of 4



1    II.     Screening Requirement

2            Once a plaintiff is authorized to proceed in forma pauperis, the Court must then review the case

3    and shall dismiss the case at any point, regardless of any fee already paid, if “the allegation of poverty

4    is untrue; or . . . the action or appeal . . . is frivolous or malicious; fails to state a claim on which relief

5    may be granted; or seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

6    § 1915(e)(2). For purposes of § 1915, a complaint is frivolous if it “lacks an arguable basis either in law

7    or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir.

8    1987). The purpose of the “frivolous standard” is to “discourage wasting of judicial resources and

9    “baseless lawsuits.” Neitzke, 490 U.S. at 327.

10   III.    Pleading Standards

11           As established by the Federal Rules of Civil Procedure, a pleading must meet three

12   requirements in order to state a claim of relief. A pleading must contain “(1) a short and plain

13   statement of the grounds for the court’s jurisdiction, unless the court already has jurisdiction and the

14   claim needs no new jurisdictional support; (2) a short and plain statement of the claim showing that

15   the pleader is entitled to relief; and (3) a demand for the relief sought, which may include relief in the

16   alternative or different types of relief.” Fed. R. Civ. P. 8(a).

17           A pleading is required to set forth plausible grounds, which is enough to “raise a right to relief

18   above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Supreme

19   Court noted this requires more than a “mere possibility”, but less than a probability. See id. at 556-58

20   (“Asking for plausible grounds to infer an agreement does not impose a probability requirement at

21   the pleading stage; it simply calls for enough fact to raise a reasonable expectation that discovery will

22   reveal evidence of illegal agreement.”).

23           “Bare assertions” and “conclusory allegations” border the line between possibility and

24   plausibility, and are, thus, insufficient. Id. at 556-57. The Supreme Court established a two-step

25   process in determining plausibility: (1) the reviewing court must “draw on its judicial experience and

26   common sense” to determine conclusory pleadings are not entitled to the “assumption of truth”; and

27   (2) “assume the[ ] veracity” of “well-pleaded factual allegations” in determining whether they

28   plausibly entitle the pleader to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                                            2
            Case 1:21-cv-00390-JLT Document 3 Filed 03/16/21 Page 3 of 4



1            Despite the plausibility requirement, specific factual allegations are not required at the pleading

2    stage, only that the defendant is given “fair notice of what the . . . claim is and the grounds upon which it

3    rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555); see also

4    Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (“[U]nder a notice pleading system, it is not

5    appropriate to require a plaintiff to plead facts establishing a prima facie case . . .”).

6    IV.     Discussion and Analysis

7            Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

8    benefits. (Doc. 1) The Court may have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides:

9            Any individual, after any final decision of the Commissioner made after a hearing to
             which he was a party, irrespective of the amount in controversy, may obtain a review of
10           such decision by a civil action commenced within sixty days after the mailing to him of
             such decision or within such further time as the Commissioner may allow. Such action
11           shall be brought in the district court of the United States for the judicial district in
             which the plaintiff resides, or has his principal place of business . . . The court shall
12           have power to enter, upon the pleadings and transcript of the record, a judgment
             affirming, modifying, or reversing the decision of the Commissioner of Social Security,
13           with or without remanding the cause for a rehearing.

14   Id. Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be

15   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h).

16           Plaintiff seeks to appeal the final administrative decision denying an application for benefits.

17   (Doc. 1 at 1) Plaintiff reports the Appeals Council issued a notice that granted a 30-day extension to

18   file a civil action on February 20, 2021. (Id. at 1-2) Thus, any request for judicial review was to be

19   filed no later than March 27, 2021. Because Plaintiff initiated this action by filing a complaint prior to

20   that date, the request for judicial review was timely under 42 U.S.C. § 405(g).

21   V.      Conclusion and Order

22           Plaintiff’s complaint states a cognizable claim for review of the administrative decision denying

23   Social Security benefits. Based upon the foregoing, the Court ORDERS:

24           1.      Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;

25           2.      The Clerk of Court is DIRECTED to issue summons as to Andrew Saul, Commissioner

26   of Social Security;

27           3.      The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

28   Documents, including the Scheduling Order, Order regarding Consent, the Consent Form, and USM-

                                                           3
            Case 1:21-cv-00390-JLT Document 3 Filed 03/16/21 Page 4 of 4



1    285 Forms;

2           4.      The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and this

3    order upon the defendant as directed by Plaintiff in the USM Forms; and

4           5.      After service, the matter will remain STAYED pursuant to General Order 615, until the

5    administrative record is filed or further order of the Court lifting the stay.

6
7    IT IS SO ORDERED.

8       Dated:     March 16, 2021                                /s/ Jennifer L. Thurston
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           4
